Name: Commission Regulation (EEC) No 1348/87 of 15 May 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 127/ 12 Official Journal of the European Communities 16 . 5 . 87 COMMISSION REGULATION (EEC) No 1348/87 of 15 May 1987 altering the specific agricultural conversion rates applicable in the rice sector the calculation of monetary compensatory amounts ; whereas the spot market rates for the Italian lire and Greek drachma recorded in accordance with Regulation (EEC) No 3153/85 during the period 6 to 12 May 1987, require the specific agricultural conversion rates appli ­ cable for Italy and Greece to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 90 /87 (3), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (4), as last amended by Regulation (EEC) No 1288/87 (^ specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (6) ; Whereas Regulation (EEC) No 3153/85, as amended by Regulation (EEC) No 1283/87 Q, lays detailed rules for HAS ADOPTED THIS REGULATION : Article 1 The Annex to amended Regulation (EEC) No 3294/86 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 18 May 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1987 . For the Commission Frans ANDRIESSEN Vice-President O OJ No L 164, 24 . 6 . 1985 , p . 1 . (2) OJ No L 164, 24 . 6 . 1985, p . 6 . (3) OJ No L 13 , 15 . 1 . 1987, p . 12 . (4) OJ No L 304, 30 . 10 . 1986, p . 25 . 0 OJ No L 121 , 9 . 5 . 1987, p . 9 . ( «) OJ No L 310 , 21 . 11 . 1985, p . 4 . 0 OJ No L 122, 11 . 5 . 1987, p . 1 . 16 . 5 . 87 Official Journal of the European Communities No L 127/ 13 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs = DM = Dkr = Dr = Pta = FF = £ Irl = Lit = F1 = £ 47,7950 2,31728 8,83910 172,676 163,292 7,77184 0,864997 1 672,10 2,61097 0,778727